[Cite as State v. Hadlock, 2021-Ohio-3176.]


                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

 STATE OF OHIO,                                      CASE NO. 2020-A-0054

                  Plaintiff-Appellee,
                                                     Criminal Appeal from the
         -v-                                         Court of Common Pleas

 SHAWN MATTHEW HADLOCK,
                                                     Trial Court No. 2020 CR 00129
                  Defendant-Appellant.



                                              OPINION

                                    Decided: September 13, 2021
                                         Judgment: Affirmed


 Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
 Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

 Stephen J. Futterer, Willoughby Professional Building, 38052 Euclid Avenue, #105,
 Willoughby, OH 44094 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Shane Matthew Hadlock, appeals from the judgment of

conviction, entered by the Ashtabula County Court of Common Pleas, after trial by jury,

on one count of felonious assault. We affirm.

        {¶2}     On January 4, 2020, Christopher Thompson was at the apartment of a

friend, William Reen, with another friend, Laura Whitaker. Mr. Thompson was sitting in a

chair close to Ms. Whitaker as she shared photos with him on her phone. Suddenly,

appellant entered the apartment, advanced on Mr. Thompson and struck him on the right
side of his upper face near the eye socket. He lost consciousness briefly and, upon

regaining awareness, he accused appellant of sucker punching him. This prompted

appellant to challenge Mr. Thompson to go outside and fight further. Ms. Whitaker

stepped in and asked appellant to stop. He pushed her aside and left the apartment. Ms.

Whitaker and appellant had been in a long-term relationship and had a child together.

Prior to the assault, Mr. Thompson and appellant were friends. Mr. Thompson, however,

was under the impression that Ms. Whitaker and appellant were broken up and had

recently asked her out. Appellant was aware of this and, as a result, Mr. Thompson

opined jealousy was the reason for appellant’s actions.

          {¶3}   Once appellant departed, Mr. Thompson went into the bathroom of the

apartment and noticed he was cut near his eye, and his face, where the punch struck,

looked “flattened a little bit. It looked like it was broken.” He drove himself to the hospital

where he received four stitches to mend a cut under his eye. Later, he received a CAT

scan and medical personnel advised him aspects of his nose and right eye socket were

broken. Surgery was required to repair his injuries. During the period leading up to the

surgery, Mr. Thompson maintained he was physically disfigured; to wit, his eye began to

droop and his face was flattened. During the surgery, he stated a metal plate was

installed to fix the damage. Due to these events, Mr. Thompson asserted he now has a

permanent scar under his eye.

          {¶4}   Appellant was subsequently indicted on one count of felonious assault, a

felony of the second degree, in violation of R.C. 2903.11(A)(1). He entered a plea of not

guilty.    The matter proceeded to jury trial, after which, appellant was found guilty.

Appellant was sentenced to serve a minimum term of seven years and a maximum of 10

and one-half years imprisonment. This appeal follows.
                                              2

Case No. 2020-A-0054
      {¶5}   Appellant’s first assignment of error provides:

      {¶6}   “The trial court committed prejudicial error by overruling defendant-

appellant’s motion for judgment of acquittal and entering judgment against defendant-

appellant finding him guilty of felonious assault upon the jury verdict, where the evidence

at trial was insufficient to prove each and every element of the offense beyond a

reasonable doubt.”

      {¶7}   A challenge to the sufficiency of the evidence concerns the state’s burden

of production and tests whether the prosecution presented adequate evidence to submit

the matter to the fact finder. See, e.g., State v. Thompkins, 78 Ohio St.3d 380, 390 (1997)

(Cook, J., concurring). When reviewing the sufficiency of evidence, “courts are to assess

not whether the state’s evidence is to be believed, but whether, if believed, the evidence

against a defendant would support a conviction.” Id. “The relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable

doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

(Superseded by statute on other grounds).

      {¶8}   Appellant was convicted of felonious assault, in violation of R.C.

2903.11(A)(1), which provides: “No person shall knowingly * * * [c]ause serious physical

harm to another or to another’s unborn[.]”

      {¶9}   Appellant first argues the state failed to offer sufficient evidence Mr.

Thompson suffered serious physical harm as a result of the assault. He acknowledges

Mr. Thompson testified that, after the incident: he required stiches and his facial bones

were flattened; that he required surgery to correct the damage; and, due to the injury and

the surgery, he had a permanent scar and a plate was installed in his head. Appellant
                                             3

Case No. 2020-A-0054
asserts, however, this was insufficient to establish the requisite proof because no medical

testimony was offered to substantiate the post-emergency-room treatment Mr. Thompson

received. We do not agree.

       {¶10} Appellant did not refute Mr. Thompson’s testimony regarding his injuries.

Moreover, the state offered medical testimony of the emergency room physician that

treated Mr. Thompson upon his arrival at the hospital. Dr. Imraan Haniff testified he

examined appellant and noted a laceration on the right aspect of his face, which he

sutured.   The doctor then ordered a CT scan which showed “a comminuted and

depressed displaced fracture of the right orbit and maxillary sinus. There is a fracture of

the right lateral and inferior walls of the orbit, right zygomatic arch, anterior and lateral

walls of the right maxillary sinus, associated soft tissue swelling and subcutaneous gas

overlying the right facial region.” Dr. Haniff confirmed, in layman’s terms, Mr. Thompson

had a “fractured face.” Mr. Thompson additionally testified that, in the several months

leading up to his surgery, he could not sleep on the right side of his head due to the

discomfort of the injury.

       {¶11} R.C. 2901.01(A) defines “serious physical harm” and provides, in relevant

part: “‘Serious physical harm means’ any of the following: * * * [a]ny physical harm that

involves some permanent incapacity, whether partial or total, or that involves some

temporary, substantial incapacity * * * [or] [a]ny physical harm that involves some

permanent disfigurement or that involves some temporary, serious disfigurement.” R.C.

2901.01(A)(5)(c) and (d).

       {¶12} Here, the reasonable inference could be drawn that Mr. Thompson’s

testimony that he was incapable of sleeping on his right side due to the pain and

discomfort is sufficient to establish “temporary, substantial incapacity.” Moreover, the
                                             4

Case No. 2020-A-0054
scarring and the insertion of the metal plate in Mr. Thompson’s head could be deemed

reasonably sufficient to establish “permanent disfigurement.”      And Mr. Thompson’s

testimony that the afflicted area, prior to surgery, was flattened, could be reasonably

viewed as a form of temporary, serious disfigurement. We therefore hold the state

produced sufficient evidence to establish Mr. Thompson sustained serious physical harm

as a matter of law.

      {¶13} Next, appellant asserts the state failed to produce sufficient evidence that

appellant acted “knowingly” to cause serious physical harm to Mr. Thompson.              In

particular, he argues he did not know physical injury would eventuate from the strike.

      {¶14} A person acts “knowingly, regardless of purpose, when the person is aware

that the person’s conduct will probably cause a certain result or will probably be of a

certain nature.” R.C. 2901.22(B).     “The legal concept of ‘knowingly’ incorporates

the scienter requirement that one ought to know one’s actions will ‘probably cause certain

results.’” (Citation omitted.) State v. Barker, 11th Dist. Portage No. 2010-P-0044, 2012-

Ohio-522, ¶114. “[T]he concept of reasonable probability literally embraces the concept

of foreseeability.” Id. In this respect, one cannot punch another in the face without the

reasonably foreseeable consequence that one’s actions will cause physical or even

serious physical harm.

      {¶15}    Further, “[t]o act knowingly, a defendant merely has to be aware that the

result may occur, and it is not necessary to demonstrate that the defendant intended to

cause physical injuries.” State v. Ford, 12th Dist. Butler No. CA2009-01-039, 2009-Ohio-

6046, ¶49, citing State v. Nutekpor, 6th Dist. Wood No. WD-05-062, 2006-Ohio-4641,

¶15; see, also, State v. Hawkins, 2d Dist. Montgomery No. 21691, 2007-Ohio-2979,


                                            5

Case No. 2020-A-0054
¶31.   The probable consequence of swinging a fist at a person’s face is that the person

struck will sustain physical harm, and perhaps serious physical harm. State v. Buchar,

5th Dist. Tuscarawas No. 2017AP010003, 2017-Ohio-7601, ¶24. See also In re

R.A.M., 11th Dist. Lake No. 2010-L-011, 2010-Ohio-4198, ¶6 (“[S]winging an object

toward a person is likely to cause the object to come into contact with the person.”). To

that end, courts have recognized that the act of “‘punching someone’ is sufficient to

establish the element of ‘knowingly’” for purposes of the assault statutes. (Citations

omitted.) State v. Pigg, 2d Dist. Montgomery No. 25549, 2013-Ohio-4722, ¶33.

       {¶16} The evidence demonstrated appellant entered the apartment and

immediately struck Mr. Thompson in the face. Mr. Thompson described the assault as a

“sucker punch,” indicating he did not have an opportunity to protect or defend himself.

This observation was not contested. Moreover, Mr. Thompson testified he was interested

in dating Ms. Whitaker and had asked her out. Ms. Whitaker confirmed these points and

also disclosed Mr. Thompson’s invitation to appellant, her long-term boyfriend. Although,

at the time of the assault, Mr. Thompson stated he was uncertain why appellant struck

him, he ultimately concluded jealousy triggered the attack. Under the circumstances, the

jury could reasonably conclude that appellant, in punching Mr. Thompson, “knowingly”

attempted to cause a specific result, i.e., physical harm, if not serious physical harm

(which, as discussed above, legally occurred). See, e.g., State v. Buckley, 11th Dist. Lake

No. 2018-L-118, 2019-Ohio-3991, ¶47.        We therefore conclude the state presented

sufficient evidence for the jury to conclude appellant acted knowingly.

       {¶17} Appellant’s first assignment of error lacks merit.

       {¶18} Appellant’s second assignment of error provides:


                                            6

Case No. 2020-A-0054
         {¶19} “The trial court committed prejudicial error by overruling defendant-

appellant’s counsel’s challenges for cause of two self-admitted prejudicial jurors at voir

dire.”

         {¶20} “The Sixth Amendment to the United States Constitution guarantees a

defendant the right to a trial by fair and impartial jurors.” State v. Oliver, 11th Dist. Portage

No. 2010-P-0017, 2012-Ohio-122, ¶37. When counsel challenges a juror for cause, “[t]he

ultimate question is whether the ‘juror sw[ore] that he could set aside any opinion he might

hold and decide the case on the evidence, and [whether] the juror’s protestation of

impartiality [should be] believed.’” (Citations omitted). State v. Perez, 124 Ohio St.3d 122,

2009-Ohio-6179, ¶140.        “[A] court’s determination in a voir dire proceeding of a

prospective juror’s fairness and impartiality constitutes reversible error only when it can

be shown that the court, in conducting the examination, clearly abused its discretion.”

State v. Williams, 6 Ohio St.3d 281, 288 (1983).

         {¶21} We first point out that, in this felony case, appellant was entitled to four

peremptory challenges, which she exhausted.            See Crim.R. 24(D).       In light of this,

appellant argues that the trial court erred in failing to dismiss prospective jurors, Karen

Smith and Susan Nickels, for cause.           In support, appellant identifies the following

exchanges. Ms. Smith stated: “Yeah, I truly believe that there’s nothing that can justify

an innocent verdict for someone you know did it.” Defense counsel asked if anyone else

felt the same way as Ms. Smith. Ms. Nickels responded that she did, stating: “If – if I

know that that person did what – like sexually or murder, I could not set that person free,

I couldn’t, why would I want to set a monster out into the community when I knew that

they did wrong?” Defense counsel further inquired: “Okay. Even if it meant that the state

wasn’t able to meet their burden for every element in the offense, but you felt in your heart
                                               7

Case No. 2020-A-0054
that that person was guilty but the state wasn’t able to prove it?” To which Ms. Nickels

responded: “If the person is guilty, I would know. There’s – you can sense. It’s that sixth

sense.”

      {¶22} The court subsequently engaged the two jurors:

      {¶23} THE COURT: Karen Smith. Um, this is not a case involving children and

it’s not a murder case, correct?

      {¶24} KAREN SMITH: Yes

      {¶25} THE COURT: Because it’s not the two that you seem to have some issues

with, can you be fair and impartial to everybody in this case?

      {¶26} KAREN SMITH: Yeah.

      {¶27} THE COURT: You haven’t made up your mind, right?

      {¶28} KAREN SMITH: No.

      {¶29} THE COURT: ‘Cause you don’t know anything about the case, right?

      {¶30} KAREN SMITH: Exactly.

      {¶31} THE COURT: Okay. And then Susan Nickels.

      {¶32} SUSAN NICKELS: Yes, sir.

      {¶33} THE COURT: You said something about knowing in your heart. You

understand we’re required to base decisions on evidence, not how we feel in our hearts?

Do you understand that?

      {¶34} SUSAN NICKELS: Yes.

      {¶35} THE COURT: And you can make a decision based on the evidence?

      {¶36} SUSAN NICKELS: Evidence only.

      {¶37} The trial court, in denying defense counsel’s motion to challenge the jurors

for cause, the court stated: “Both jurors indicated they could be fair and impartial. Both
                                            8

Case No. 2020-A-0054
jurors recognized this case is not a child abuse case or a murder case. Susan Nickels,

emphatically using her arms, said she would make the decisions only on the evidence,

and the instructions.” Each prospective juror stated that she could render a decision on

the evidence, and not preconceptions of guilt. Further, the exchange each prospective

juror had with the court indicated that, in this matter, she had no preconceptions and that

she could be impartial. In this respect, the trial court did not abuse its discretion in

overruling counsel’s challenge for cause.

       {¶38} Notwithstanding these points, appellant asserts Ms. Nickels’ and Ms.

Smith’s comments contaminated the impartiality of the jurors who sat with them in the

pool. We do not agree.

       {¶39} Initially, it is unclear how the remarks made by the prospective jurors at

issue could have contaminated the entire jury pool. Defense counsel asked whether any

other juror shared Ms. Smith’s initial statement regarding her potential inability to find a

person not guilty if “you know [he or she] did it.” Only Ms. Nickels responded in the

affirmative and the court proceeded to conduct an inquiry into their potential for bias or

lack of impartiality. This directly suggests no other prospective jurors in the pool were

negatively influenced by the two identified prospective jurors’ statements, let alone shared

their views. In this regard, we fail to see how the impartiality of the empaneled jurors who

sat in the pool with Ms. Smith and Ms. Nickels was deleteriously impacted.

       {¶40} Furthermore, once the jury was selected, there was no motion or argument

made by defense counsel that the statements of Ms. Nickels and Ms. Smith somehow

endangered the impartiality of the remaining jurors. Because the trial court did not have

an opportunity to rule on this argument, it is forfeited on appeal and may be reviewed only

for plain error. See State v. Motley, 11th Dist. Portage No. 2017-P-0023, 2018-Ohio-
                                             9

Case No. 2020-A-0054
3324, ¶23, citing Crim.R. 52(B). “Notice of plain error under Crim.R. 52(B) is to be taken

with the utmost caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice.” State v. Long, 53 Ohio St.2d 91 (1978), paragraph three of the

syllabus.

       {¶41} Here, appellant cites nothing in the record to demonstrate that Ms. Smith’s

and Ms. Nickels’ remarks biased or prejudiced the empaneled jurors other than the fact

that the remarks occurred. Generally, prejudicial effect is not presumed, but must be

affirmatively shown of record. See State v. Treesh, 90 Ohio St.3d 460, 464

(2001). Appellant has failed to demonstrate prejudice, and we therefore decline to hold

the trial court’s failure to sua sponte dismiss the jury panel en masse was a manifest

miscarriage of justice.

       {¶42} Appellant’s second assignment of error lacks merit.

       {¶43} His third assignment of error provides:

       {¶44} “The trial court committed prejudicial error and denied defendant-appellant

a fair trial due to the structural errors of proceeding with a jury trial of defendant-appellant

under the current pandemic emergency concerns and precautions, and violated his rights

to due process under Article I, Section 16 of the Ohio Constitution, and the Sixth and

Fourteenth Amendments of the United States Constitution.”

       {¶45} Under his final assignment of error, appellant contends his right to

confrontation was violated when Dr. Haniff was allowed to testify while wearing a mask;

he further contends his rights were violated because the jury pool did not represent a fair

cross section of the community “due to the pandemic environment.” We do not agree.




                                              10

Case No. 2020-A-0054
      {¶46} First, no objection was leveled regarding Dr. Haniff wearing a mask while

testifying and, similarly, no objection was made as to the make-up of the jury. As

discussed above, such issues are therefore reviewed for plain error.

      {¶47} With respect to Dr. Haniff’s donning of a mask, the trial court deferred to his

professional judgment. When the doctor stated he preferred to wear a mask, the court

permitted him to do so. Appellant contends his confrontation right was violated because

he could not fully, physically face Dr. Haniff during cross-examination. Although he does

not expressly state how the presentation of the doctor’s testimony with a mask on

undermined his right to confront him, we can reasonably assume his position is premised

upon the jury’s inability to see and appreciate the witness’ full facial expressions and

demeanor. We find appellant’s position unpersuasive.

      {¶48} The Sixth Amendment’s Confrontation Claus provides that, ‘[i]n all criminal

prosecutions, the accused shall enjoy the right * * * to be confronted with the witnesses

against him.’” Crawford v. Washington, 541 U.S. 36, 42 (2004). “The Confrontation

Clauses were written into our Constitutions ‘to secure for the opponent the opportunity of

cross-examination. The opponent demands confrontation, not for the idle purpose of

gazing upon the witness, or of being gazed upon by him, but for the purpose of cross-

examination, which cannot be had except by the direct and personal putting of questions

and obtaining immediate answers’ (Emphasis sic.)” State v. Self, 56 Ohio St.3d 73, 76–

77 (1990), citing 5 Wigmore on Evidence 150, Section 1395 (1974).

      {¶49} “Literal   face-to-face   confrontation   is   not   the   sine   qua   non   of

the confrontation right.” Maryland v. Craig, 497 U.S. 836, 847 (1990). Indeed, “physical

confrontation may constitutionally be denied where the denial is necessary to further an


                                           11

Case No. 2020-A-0054
important public policy and ‘the reliability of the testimony is otherwise assured.’” Self,

supra, quoting Craig, supra.

       {¶50} With these points in mind, appellant was not denied his right to physically

confront Dr. Haniff. The doctor was present at trial and testified to Mr. Thompson’s

condition and his treatment upon arrival in the emergency room. And, while there may

be a fine line, under certain circumstances, between expert and fact witnesses, Dr.

Haniff’s testimony related to his technical expertise as an emergency room physician and

how that expertise was employed when Mr. Thompson was treated for his injuries. In this

respect, it is somewhat difficult to imagine how the jury’s inability to view the doctor’s nose

and mouth would have any impact on its evaluation of the substance of his testimony.

The testimony was of a medical nature and was derived, in large part, from the notes that

were taken when Mr. Thompson was admitted. The evidence provided by Dr. Imhoff,

therefore, was inherently informational in nature and the presence (or absence) of a mask

would not affect the reliability of its substance.

       {¶51} In any event, we fail to see how the Confrontation Clause somehow requires

a jury to see a witness’ entire face or body. See Morales v. Artuz, 281 F.3d 55, 56, 60-

61 (2d Cir.2002) (finding that permitting a witness to testify while wearing dark sunglasses

was not contrary to clearly established federal law because it “resulted in only a minimal

impairment of the jurors’ opportunity to assess her credibility”); United States v. de Jesus-

Castaneda, 705 F.3d 1117, 1120-21 (9th Cir.2013) (finding that permitting a confidential

informant to testify wearing a wig and fake mustache did not violate the Confrontation

Clause).

       {¶52} Demeanor is the language of the entire body. The jurors were able to

observe how Dr. Haniff moved when he answered a question; to observe hesitation(s), if
                                              12

Case No. 2020-A-0054
any, in his answers; if he blinked in an unusual way or rolled his eyes. The Confrontation

Clause cannot be reasonably construed to afford the right to see a witness’ lips move or

nose wrinkle any more than it could be understood to guarantee that jurors must observe

a witness’ bare arms to determine whether he or she had “goosebumps” as the result of

a uniquely probative question. Just as proper clothing will cover sweating or other

potentially inadvertent physical reactions to effective questioning, masks will invariably

cover a witness’ nose and mouth.          This does not, however, prevent a jury from

constructively assessing the credibility of the testimony a witness offers.

        {¶53} We recognize that body language and hesitation in testimony are critically

important in gleaning whether a witness is lying, hiding information, or being truthful. We

decline, however, to conclude that the wearing of a mask, particularly in the case of a

physician testifying to his or her assessment and diagnostic methods, would prevent the

jury from effectively adjudicating the witness’ credibility. The jurors were able to physically

see the doctor’s body language, albeit not his nose and mouth, as well as hear the

testimony. Because counsel was able to cross-examine the doctor and the testimony was

understood, despite his mask, we hold appellant did not suffer a deprivation of his right

to Confrontation.

        {¶54} Next, appellant asserts that, owing to the COVID-19 pandemic, the jury

which was empaneled did not represent a fair, cross section of the community. Appellant

alleges the jury pool consisted of “far-too-many” victims of crime, retired-law enforcement

or corrections personnel, and individuals related to or acquainted with law enforcement

officials.

        {¶55} Selecting a jury from a representative cross-section of the community is an

important element of the Sixth Amendment right to jury trial. Taylor v. Louisiana, 419 U.S.
                                              13

Case No. 2020-A-0054
522, 528 (1975). The Sixth Amendment does not, however, require that juries “mirror the

community and reflect the various distinctive groups in the population.” Id. at 538. It does

demand, though, that the “jury wheels, pools of names, panels or venires from which the

juries are drawn must not systematically exclude distinctive groups in the community.” Id.

       {¶56} In Duren v. Missouri, 439 U.S. 357 (1979), the United States Supreme Court

held that to establish a prima facie violation of the cross-section requirement, a defendant

must demonstrate “(1) that the group alleged to be excluded is a ‘distinctive’ group in the

community; (2) that the representation of this group in venires from which juries are

selected is not fair and reasonable in relation to the number of such persons in the

community; and (3) that this underrepresentation is due to systematic exclusion of the

group in the jury-selection process.” Id. at 364. If there is a prima facie showing, the state

bears the burden of “justifying this infringement by showing attainment of a fair cross

section to be incompatible with a significant state interest.” Id. at 368.

       {¶57} Appellant fails to meet the first prong of the Duren analysis. To wit, he

claims that the venire “did not consist of even one of Defendant-Appellant’s peers.” He

fails, however, to elucidate what his peer group constitutes and therefore cannot establish

the alleged unrepresented class of individuals is “distinctive.” Further, even if the jury

pool was made up of “far-too-many” people whose experiences, occupations, or personal

acquaintanceships might suggest a potential bias toward him, his failure to set forth the

group which he maintains was unrepresented makes it impossible to evaluate the second

prong. And, regardless of this point, a review of the voir dire demonstrates that the jurors

selected stated they could be fair and impartial and adjudicate the matter on the evidence.

In this regard, his allegation regarding the panel members’ background cannot engender

prejudice. In light of these points, we conclude that appellant failed to set forth a prima
                                              14

Case No. 2020-A-0054
facie case that the pandemic undermined his right to a jury from a fair cross-section of

the community. See State v. Freeman, 2d Dist. Montgomery No. 2020-CA-33, 2021-

Ohio-734, ¶19. (holding that the exclusion of persons 65 years an older from the jury pool

due to the pandemic was not, given the evidence, a distinctive group and thus the

defendant suffered no prejudice).

      {¶58} Appellant’s final assignment of error lacks merit.

      {¶59} For the reasons discussed in this opinion, the judgment of the Ashtabula

County Court of Common Pleas is affirmed.



THOMAS R. WRIGHT, J.,

MATT LYNCH, J.,

concur.




                                           15

Case No. 2020-A-0054